Citation Nr: 0327960	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for Raynaud's Syndrome, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from July 1992 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  That decision continued the evaluation of the 
veteran's Raynaud's Syndrome (previously classified as Carpal 
Tunnel Syndrome, left) as 10 percent disabling.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Although the March 2002 rating decision appealed refers to 
the VCAA, the veteran was not specifically informed of the 
existence of this new law or his rights pursuant to the 
statutes and implementing regulations.






Pursuant to 38 C.F.R. §4.104, DC 7117 (2003), a 10 percent 
evaluation is warranted for Raynaud's Syndrome when there are 
characteristic attacks occurring one to three times per week.  
The next higher evaluation of 20 percent requires 
characteristic attacks occurring four to six times per week.

Although the VA outpatient treatment records, private medical 
records, and a VA medical examination report all contain 
evidence regarding the veteran's Raynaud's Syndrome, none of 
them includes a conclusion on the key question of the number 
of characteristic attacks per week.  Characteristic attacks 
are defined as "sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets."  See the Note following 38 
C.F.R. §4.104, DC 7117.

The Board also observes that 38 C.F.R. § 3.159(b)(1) (2003) 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The 
offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 60 days.  
Notably, the provision of the VCAA codified at 38 U.S.C.A. 
§ 5301(a), requires that the appellant be provided a year to 
respond.  Consequently, as the veteran has not been given 
proper notice and the allotted time period to respond, 
his case must be remanded to cure this procedural defect in 
addition to those others alluded to above.



Accordingly, this case is REMANDED to the RO for the 
following:

1.	Ensure that all notification and 
development action required by the 
VCAA and implementing VA regulations 
is completed.  In particular, ensure 
that the new notification requirements 
and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as and any other 
applicable legal precedent.

2.	Request any additional private medical 
records of the veteran's treatment 
since March 2001, including those from 
Hand, Microsurgery and Reconstructive 
Orthopaedics, LLP (Dr. Cermak) and 
Flagship Cardiac Vascular Thoracic 
Surgery (Dr. Kish) of Erie, 
Pennsylvania, and any such records 
should be associated with the claims 
file.  Also inform the veteran that he 
may submit any additional relevant 
private medical records, and that the 
RO will assist him in doing so if 
necessary.

3.	Also request any records of the 
veteran's treatment at VA facilities, 
including those of the Erie, 
Pennsylvania, VA Medical Center, since 
November 2001, and any such records 
should be associated with the claims 
file.



4.	As well, obtain all information 
possible concerning all types, places 
and periods of the veteran's 
past employment, including his 
employment with the United States Post 
Office.  This information should 
include the lengths of each such 
employment, any job-related symptoms 
similar to those of Raynaud's Syndrome 
that he has experienced, and reasons 
for termination or loss of time from 
employment, if any, as a result 
thereof.  All pertinent leads should 
be followed up.

5.	Schedule the veteran for a VA medical 
examination to assess the current 
severity of his service-connected 
Raynaud's Syndrome.  

Of particular note, the examiner 
should indicate the extent to which 
the veteran suffers from 
characteristic attacks as that term is 
defined in the Note following 38 
C.F.R. §4.104, DC 7117, and the 
approximate number of times per week 
that he suffers such attacks.

To facilitate making these 
determinations, the claims file must 
be made available to the examiner for 
a review of the veteran's pertinent 
medical history.  And the examiner is 
asked to please confirm that he or she 
reviewed the claims file, especially 
the report of the February 2002 VA 
examination, prior to submitting the 
report of his or her own evaluation.  
If no opinion can be rendered, please 
explain why this is not possible.  All 
necessary testing should be done and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.

6.	Then readjudicate the claim at issue.  
If it continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond 
before returning the case to the 
Board.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


